Citation Nr: 9928821	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	William A. Stroffoleno, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
January 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in October 1997.  The statement of 
the case was issued in November 1997.  A substantive appeal 
was received in January 1998.  The veteran testified at a 
personal hearing at the RO in January 1998.  A hearing was 
held in March 1999 before member of the Board sitting at the 
RO.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a right shoulder disability and service.

2.  The service medical records fail to demonstrate that the 
veteran sustained a back injury in service.

3.  For purposes of well-grounding the veteran's claim for 
service connection for a back disorder his testimony and 
statements that he injured his back in service are accepted 
as true.

4.  The veteran currently has a diagnosed back disorder.

5.  Dr. Bryer's statement provides a nexus between the in-
service back injury, reported by the veteran and accepted as 
true for the purpose of well-grounding the veteran's claim 
for service connection for a back disorder, and his current 
back condition.

6.  For purposes of deciding the case on the merits the 
veteran's claim that he injured his back in service is not 
credible. 


CONCLUSIONS OF LAW

1.  The claim of service connection for right shoulder 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a back 
disorder is well-grounded; however, a back condition was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The service medical records show that in November 1960, the 
veteran sustained an injury to the right shoulder in an 
automobile accident.  The right acromion was tender to touch.  
It was noted that he could flex the right shoulder only to 60 
degrees.  The diagnosis was rule out acromial fracture or 
separation.  An x-ray revealed on bony or soft tissue 
abnormalities.  A subsequent November 1960 entry noted 
tenderness of the right acromioclavicular joint and that 
range of motion was restricted because of pain.  It was noted 
that x-rays were negative.  The impression was perhaps had 
partial dislocation right shoulder.  On separation 
examination in November 1961, the clinical evaluation of all 
systems, including the spine and upper extremities, was 
normal.  

On VA examination in April 1997, the veteran reported that he 
originally injured his back in a motor vehicle accident in 
1961 when he was a passenger in the back seat.  He indicated 
that he was ejected with loss of consciousness.  He reported 
that he had back pain for two weeks and then was pain free 
until he was driving an ambulance later in 1961 and rolled 
the ambulance over.  He indicted that he was treated in the 
field and since then had pain on and off with some pain in 
the legs.  He noted that the pain had been particularly bad 
since the mid-1970's.  X-rays revealed minimal degenerative 
change in the lumbar spine.  The diagnosis was low back pain, 
possible herniated disk at L3-L4.  

Private medical records dated in December 1987 include 
outpatient treatment records noting pain in the right lower 
back for one month, a report of CT scan of the lumbar spine 
and an examination report which noted subluxation of the 
cervical and lumbar spine. 

On VA examination in February 1998, the veteran again 
reported injury to the back in an automobile accident in 
service.  The impression was degenerative disk disease with 
bulging and/or herniation at level L4-L5, L5-S1.  The veteran 
also reported pain in the right shoulder that began about 18 
years ago subsequent to service.  He indicated that it 
persisted for a period of time before he sought medical 
attention consisting of a single steroid injection which 
produced complete relief of the pain almost immediately.  The 
examiner indicated that it sounded as if he had bicipital 
tendonitis.  The examiner noted the range of motion of the 
right shoulder and did not express a diagnosis regarding the 
right shoulder. 

A March 1999 statement of Dr. Bryer indicates that he treated 
the veteran for extreme low back pain and misalignment due to 
old injuries.  Dr. Bryer opined that it would quite easily 
have been a result of trauma due to auto accidents dating 
back to the early 1960's.  He indicated that to be exactly 
precise would be difficult.  He noted that the veteran 
suffered on and off for many years with this condition before 
being treated by him.  Attached is a treatment record which 
Dr. Bryer indicates dates to 1987 in which the veteran 
reported injuring his back when he hit the back seat and fell 
into the front seat 28 years earlier.

An April 1999 statement of N.G. Trachtman, M.D., indicates 
that the veteran has received treatment for old back injuries 
sustained while in the military service in the 1960's.  It 
was noted that review of MRI revealed disc bulge at L5-S1 
level possible disc herniation, at L3-L4 level, mild 
degenerative change at this level.

The veteran testified in January 1998 and in March 1999.  He 
testified that in November 1960 he was involved in an 
automobile accident in which he was ejected out the right 
rear door suffering right shoulder and back injuries as well 
as being knocked unconscious for a few moments.  He indicated 
that he was treated for head, shoulder and back injuries at 
Frankfurt Hospital.  The veteran testified that the back 
complaints were not noted in his medical records and he was 
told to seek medical attention with the medics at the 
battalion aid station if he had any continued problems.  He 
indicated that he did not seek additional medical attention 
for the back.  He testified that four to six  months later, 
he was involved in an accident while driving an ambulance.  
He indicated that the ambulance rolled over and he was pinned 
backwards against the driver's door and the front seat 
passenger fell on top of him.  He testified that he reinjured 
the back at that time.  He indicated that treatment consisted 
of aspirin.  He testified that because he was with the medics 
there was never any extensive records kept for regarding his 
treatment for the back injury.  He testified that after 
discharge he did not seek treatment for back pain until about 
15 years after discharge.  He indicated that he got treatment 
from Dr. Bryer for his back complaints.  He also testified 
that he injured his shoulder at the time of the second 
accident.  He indicated that he received postservice 
treatment consisting of an injection that relieved the pain. 

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  With chronic disease shown as such in service 
or within the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis first shown as a clear-cut clinical 
entity at some later date.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service or in the 
presumptive period is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§3.303(b) (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.

A claimant for VA benefits is charged by law with the initial 
burden of presenting evidence of a well-grounded claim. 38 
U.S.C.A. § 5107(a) (West 1991).  This threshold requirement 
is critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a question of medical causation 
or diagnosis, medical evidence to the effect the claim is 
"plausible" or "possible" is required.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  A claimant cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer such medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions concerning medical diagnosis or causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  


1.  Entitlement to service connection for 
a right shoulder disability.

After a full review of the record, the Board finds that the 
claim for service connection for a right shoulder disability 
is not well-grounded.  The service medical records show that 
the veteran complained of right shoulder pain following an 
automobile accident in service in November 1960.  X-rays of 
the right shoulder were negative and the possible diagnosis 
was partial dislocation of the right shoulder.  At the time 
of separation, there was no disability of the right shoulder 
shown on examination.  His post-service medical records show 
that he reported postservice right shoulder pain subsequent 
to service and that was treated and resolved.  The veteran 
testified that he currently has some right shoulder pain.  
However, there is no medical evidence showing that there is 
any relationship whatsoever between service and any current 
right shoulder disability.  Thus, as there is no competent 
medical evidence establishing a nexus between a right 
shoulder disability and service, all of the criteria of 
Caluza have not been met.  As such, the claim for service 
connection for a right shoulder disability is not well-
grounded.  

The only evidence linking a right shoulder disability to 
service consists of the contentions of the appellant.  
However, as noted above, lay evidence is inadequate to 
establish the medical nexus required by Caluza.  Grottveit v. 
Brown, 5. Vet. App. 91 (1993).  The appellant is not 
medically trained and is not competent to testify as to the 
etiology of a right shoulder disability.  Consequently, he 
has not met the initial burden under 38 U.S.C.A. § 5107(a) 
for submitting a well-grounded claim.  The lay evidence 
submitted does not cross the threshold of mere allegation.  
Since the claim is not well-grounded, it must be denied.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.

2.  Entitlement to service connection for 
a back condition.

The Board finds that the veteran's claim for entitlement to 
service connection for a back disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The veteran contends 
that he currently has a back condition which had its onset in 
service as a result of injuries sustained in two automobile 
accidents.  The veteran has testified that he suffered a back 
injury in service.  This assertion must be accepted as true 
for the purposes of determining whether a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
evidence of record includes the March 1999 statement of Dr. 
Bryer in which he opined that the low back pain and 
misalignment due to old injuries could have been the result 
of trauma due to reported auto accidents in service.  To the 
extent that Dr. Bryer's statement provides a nexus between 
the current back condition to the veteran' service, the claim 
is well-grounded.  Caluza v. Brown.   The Board finds that 
all relevant facts have been properly developed, and no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

After a full review of the record, including the testimony of 
the veteran, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a back disorder.  For purposes of well-grounding the 
veteran's claim the Board accepted his claim that he injured 
his back in service as true; however, when reviewing the case 
for a determination if service connection is warranted for a 
back condition the Board finds that the veteran's claim that 
he injured his back in service is not credible.  The Board 
bases this finding on the absence of in-service report or a 
back injury, the lack of any medical evidence of a back 
problem for many years after service and the fact that the 
statement is self-serving.  The Board finds as a matter of 
fact that the veteran did not injure his back in service.  
Thus, as the Board has found that the veteran did not injure 
his back in service, Dr. Bryer's statement regarding a nexus 
has no probative value because his conclusion was based on an 
inaccurate factual picture, i.e., that the veteran injured 
his back in service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back condition.


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

